[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                                FILED
                            No. 10-12035               U.S. COURT OF APPEALS
                        Non-Argument Calendar            ELEVENTH CIRCUIT
                                                          DECEMBER 27, 2010
                      ________________________
                                                              JOHN LEY
                                                               CLERK
                        Agency No. A088-255-736


FATOUMATA BARRY,

                                                             llllllllllllPetitioner,


                                  versus


U.S. ATTORNEY GENERAL,

ll                                                   llllllllllllllllllRespondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                           (December 27, 2010)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
       Fatoumata Barry seeks review of the Board of Immigration Appeals’s (“BIA”)

order affirming the Immigration Judge’s (“IJ”) denial of asylum, withholding of

removal, and relief under the United Nations Convention Against Torture and Other

Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”) based on adverse

credibility and failure to show persecution on account of a protected ground. Barry

argues on appeal that: (1) the BIA erred by affirming the IJ’s adverse-credibility

finding because the IJ erred in relying excessively on a single inconsistency between

her testimony and documentary evidence submitted with her application regarding the

date of her husband’s first arrest; (2) the IJ and BIA erred in finding that she did not

suffer persecution on account of a protected ground and could not establish a

well-founded fear of future persecution; and (3) she is entitled to withholding of

removal because the record demonstrates that it is more likely than not that she would

be persecuted if returned to Guinea. After careful review, we deny the petition.1

       We review the BIA’s decision, except to the extent the BIA expressly adopted

the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). Here,

because the BIA issued its own opinion upholding the IJ’s adverse-credibility finding

       1
         As an initial matter, Barry failed to raise her CAT claim on appeal to the BIA and on
appeal to this Court. Therefore, her CAT claim is both unexhausted and abandoned, and we will
not consider it. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1251 (11th Cir.
2006) (holding that we lack jurisdiction to review any claims that the petitioner failed to exhaust
before the BIA); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005)
(holding that, when an appellant fails to offer argument on an issue, the issue is abandoned).

                                                 2
and the denial of asylum, withholding of removal and CAT relief, we only review the

BIA’s decision. Id.

      We review the BIA’s factual determinations under the substantial-evidence

test. D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817-18 (11th Cir. 2004). Under

this test, we must affirm the BIA’s decision if it is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id.

Credibility is a factual determination, and we “may not substitute [our] judgment for

that of the BIA with respect to credibility findings.” Id. Credibility determinations

can be reversed only if the evidence “compels” a reasonable fact finder to find

otherwise. Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1276 (11th Cir. 2009). Whether

an alien has proven persecution is another factual determination we review under the

substantial-evidence test. Mazariegos v. Office of U.S. Att’y Gen., 241 F.3d 1320,

1327 (11th Cir. 2001).

      First, we find no merit in Barry’s claim that the BIA erred by affirming the IJ’s

adverse-credibility finding to deny asylum. An alien is eligible for discretionary

asylum relief if the alien is a “refugee” within the meaning of 8 U.S.C. §

1101(a)(42)(A). A “refugee” is defined as

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of

                                          3
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or political
      opinion.

8 U.S.C. § 1101(a)(42)(A). The asylum applicant bears the burden of proving that

she qualifies as a “refugee.” 8 C.F.R. § 208.13(a). In order to meet this burden, “the

applicant must, with specific and credible evidence, establish (1) past persecution on

account of a statutorily protected ground or (2) a well-founded fear of future

persecution on account of a protected ground.” Mejia v. U.S. Att’y Gen., 498 F.3d

1253, 1256 (11th Cir. 2007) (citing 8 C.F.R. § 208.13(b)).

      “The asylum applicant must establish eligibility for asylum by offering

credible, direct, and specific evidence in the record.” Forgue v. U.S. Att’y Gen., 401

F.3d 1282, 1287 (11th Cir. 2005) (internal quotations and citation omitted). The

alien’s testimony, “if credible, may be sufficient to sustain the burden of proof [for

asylum] without corroboration.” 8 C.F.R. § 208.13(a). “The weaker an applicant’s

testimony, however, the greater the need for corroborative evidence.” Yang v. U.S.

Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). “If the applicant produces no

evidence other than [her] testimony, an adverse-credibility determination is alone

sufficient to support the denial of an asylum application.” Forgue, 401 F.3d at 1287.

“If, however, the applicant produces other evidence of persecution, whatever form it

may take, the IJ must consider that evidence, and it is not sufficient for the IJ to rely

                                           4
solely on an adverse credibility determination.” Id. The IJ must make a “clean”

determination of credibility, Yang, 418 F.3d at 1201, offering “specific, cogent

reasons for an adverse credibility finding,” Forgue, 401 F.3d at 1287.

      Congress amended the law regarding credibility determinations in applications

filed after May 11, 2005. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir.

2006) (discussing the REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 302, §

101(h)(2)). Under the new standard, credibility determinations must be based on the

totality of the circumstances and all relevant factors, regardless of whether they go

to the heart of the applicant’s claim. Id. (citing 8 U.S.C. § 1158(b)(1)(B)(iii)).

      Substantial evidence supports the BIA’s adverse-credibility finding. As the

record shows, there was an inconsistency in Barry’s testimony placing her husband’s

first arrest on July 10, 2005, with an order releasing Diallo from prison dated June 17,

2005, and there were also various implausibilities regarding Barry’s claim, including

her and her husband’s inconsistent use of the Guinean court system. In addition, the

IJ noted, and the BIA expressly affirmed, that the late-filed arrest warrant for Barry’s

husband was not reliable because it was late-filed, contained handwritten portions,

and had a two-year delay in the dates. Thus, substantial evidence supports the BIA's

adverse-credibility finding, and a reasonable fact finder would not be compelled to

reverse the BIA’s finding that Barry’s testimony was not credible.

                                           5
      Next, we reject Barry’s claim that the IJ and BIA erred in finding that she did

not suffer persecution on account of a protected ground and could not establish a

well-founded fear of future persecution. An applicant for asylum who has established

past persecution on a protected ground is presumed to have a well-founded fear of

future persecution on the basis of the original claim. 8 C.F.R. § 208.13(b)(1). The

government may rebut this presumption by showing, by a preponderance of the

evidence, either (1) a change in the country’s conditions, or (2) that relocation within

the country would avoid future persecution and that it was reasonable to expect the

alien to do so. Id. § 208.13(b)(1)(i)(A), (B).

      If the alien “cannot show past persecution, then the petitioner must demonstrate

a well-founded fear of future persecution that is both subjectively genuine and

objectively reasonable.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir.

2006). “The subjective component can be proved by the applicant’s credible

testimony that he or she genuinely fears persecution, while the objective component

can be fulfilled either by establishing past persecution or that he or she has a good

reason to fear future persecution.” Id. (citation and internal quotations omitted). The

petitioner must establish “that there is a reasonable possibility he or she would be

singled out individually for persecution, or that [she] is a member of, or is identified




                                           6
with, a group that is subjected to a pattern or practice of persecution.” Djonda v. U.S.

Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008) (quotations omitted).

      To establish eligibility for asylum, an alien must establish a nexus between a

statutorily protected ground and the persecution. Sepulveda, 401 F.3d at 1231. An

alien can meet this burden by presenting specific, detailed facts demonstrating a good

reason to fear that he will be singled out for persecution on account of such ground.

Id. An alien who alleges persecution on account of his political opinion must

establish that he was persecuted because of his own actual or imputed political

opinion, not because of the persecutor’s political motives. INS v. Elias-Zacarias, 502

U.S. 478, 482-83 (1992).

      Even assuming her testimony was credible, Barry failed to meet her burden to

prove past persecution because she did not show that she was persecuted on account

of a protected ground. Barry’s testimony that she was raped by a prosecutor in

exchange for her husband’s release from jail undeniably demonstrated grievous harm

caused by general corruption, but did not show persecution on account of a protected

ground. Moreover, the harm done to her husband did not constitute persecution of

Barry because she was not concomitantly threatened. See De Santamaria v. United

States Att’y Gen., 525 F.3d 999, 1009 n.7 (11th Cir. 2008). Barry was never arrested

and she did not testify to any threats directed at her. Because Barry did not establish

                                           7
past persecution with credible testimony or other corroborating documentation, she

was not entitled to a presumption of future persecution. See 8 C.F.R. § 208.13(b)(1).

      Barry likewise failed to show a well-founded fear of future persecution because

she only established that she was a victim of a crime, and not that she was persecuted

on account of a protected ground. Ruiz, 440 F.3d at 1258. In addition, we lack

jurisdiction to consider her particular-social-group claim because she failed to

exhaust it before the agency. See Amaya-Artunduaga, 463 F.3d at 1251. Thus, the

BIA’s conclusion that Barry failed to demonstrate past persecution or a well-founded

fear of future persecution was supported by substantial evidence.

      Finally, we are unpersuaded by Barry’s claim that she is entitled to withholding

of removal. To be eligible for withholding of removal, an “alien bears the burden of

demonstrating that it is ‘more likely than not’ she will be persecuted or tortured upon

being returned to her country.” Sepulveda, 401 F.3d at 1232 (citation omitted).

Because this is a more stringent standard than for asylum, “[i]f an applicant is unable

to meet the well-founded fear standard for asylum, [s]he is generally precluded from

qualifying for either asylum or withholding of deportation.”          Id. at 1232-33

(alterations in original). Since Barry failed to demonstrate her eligibility for asylum

as discussed above, she also did not qualify for withholding of removal.

      PETITION DENIED.

                                          8